Case 20-16567   Doc 70-10     Filed 11/16/20 Entered 11/16/20 12:03:46         Desc
                            Exhibit 10 Page 1 of 18




         Transcript of Bankruptcy Auction
                    Thursday, November 5, 2020

          In re: BHF Chicago Housing Group C, LLC (Ernst)




                                                                   www.trustpoint.one
                                                            www.aldersonreporting.com
                                                        800.FOR.DEPO (800.367.3376)
                                                           Scheduling@Trustpoint.One




                              Reference Number: 96721
Bankruptcy Auction                                                                    11/5/2020
      Case 20-16567   Doc 70-10     Filed 11/16/20 Entered 11/16/20 12:03:46   Desc       Page
                                  Exhibit 10 Page 2 of 18

       01

  1             IN THE UNITED STATES BANKRUPTCY COURT

  2             FOR THE NORTHERN DISTRICT OF ILLINOIS

  3                                EASTERN DIVISION

  4

  5                                        IN RE:

  6            BHF CHICAGO HOUSING GROUP C, LLC (ERNST)

  7                               Case No. 20-16567

  8

  9                         PORTFOLIO C PROPERTIES

 10                    CHAPTER 11 BANKRUPTCY AUCTION

 11

 12                      Thursday, November 5, 2020

 13                                  10:07 a.m. CST

 14                          Hybrid Zoom Meeting

 15

 16

 17

 18

 19                         Hyatt Regency Chicago

 20         Grand Ballroom AB, East Tower, Ballroom Level

 21                                151 East Wacker

 22                        Chicago, Illinois              60601


                                     www.trustpoint.one                        800.FOR.DEPO
                                   www.aldersonreporting.com                    (800.367.3376)
Bankruptcy Auction                                                                    11/5/2020
      Case 20-16567   Doc 70-10     Filed 11/16/20 Entered 11/16/20 12:03:46   Desc      Page 2
                                  Exhibit 10 Page 3 of 18

  1                                  P R O C E E D I N G S

  2               MR. AZUSE:          All right.        I think we'll get

  3        things going.           It's about 10:07 a.m., November 5th.

  4        We are at the Hyatt Regency Chicago for the BHF

  5        Portfolio C, Portfolio C auction.

  6               I am Jeff Azuse with Hilco Real Estate, and we

  7        have all five qualified bidders here in the room and

  8        via Zoom.       And all of the bidders that are here have

  9        qualified and are approved bidders for this sale.

 10               One of the groups, Saybrook and McLaurin, their

 11        bidding group is on Zoom.                 So all of their bidding

 12        will be through their group on Zoom.                     They do have

 13        representatives here in the room, but the bidding

 14        will be done with their team via Zoom.

 15               The rest of the groups I'm told are going to be

 16        doing their bidding from the groups here in the

 17        room.      If that changes in any way, let me know

 18        because it will impact how Kiefer with Hilco Real

 19        Estate is monitoring the Zoom meeting.

 20               You all received your auction announcement

 21        letter yesterday.             Per the Exhibit B of that letter,

 22        there was a clarification at the end of the auction


                                     www.trustpoint.one                        800.FOR.DEPO
                                   www.aldersonreporting.com                    (800.367.3376)
Bankruptcy Auction                                                                    11/5/2020
      Case 20-16567   Doc 70-10     Filed 11/16/20 Entered 11/16/20 12:03:46   Desc      Page 3
                                  Exhibit 10 Page 4 of 18

  1        how the winning bidder may be determined, and it's

  2        obviously going to come down to who the winning

  3        bidder is and who the backup, potential backup

  4        bidder is.       And that clarification takes into

  5        consideration that the stalking horse Pangea has a

  6        break-up fee that needs to be considered by all the

  7        parties of interest in this case and the sale.                             So

  8        at the conclusion of the bidding, we'll regroup and

  9        make a determination on who the winning bidder is,

 10        and it might not be immediate, but there may be some

 11        discussions after the conclusion of bidding.

 12               With that said, I'll check in with Kiefer --

 13               SAYBROOK:          Can we ask a question?

 14               MR. AZUSE:          -- to make sure everyone is on

 15        Zoom, just give him a thumbs-up that you guys are

 16        good to go.

 17               SAYBROOK:          Can we ask a question?

 18               MR. PRICE:          Yes.

 19               SAYBROOK:          I don't understand what you're

 20        saying about the stalking horse bid and the break-up

 21        fee because that's generally -- or in the previous

 22        auctions was deducted from proceeds.                     Is that any


                                     www.trustpoint.one                        800.FOR.DEPO
                                   www.aldersonreporting.com                    (800.367.3376)
Bankruptcy Auction                                                                    11/5/2020
      Case 20-16567   Doc 70-10     Filed 11/16/20 Entered 11/16/20 12:03:46   Desc      Page 4
                                  Exhibit 10 Page 5 of 18

  1        different now?

  2               MR. PRICE:          Saybrook has a question on the

  3        break-up fee, that it was usually taken from

  4        proceeds of the last sale, but is it different now?

  5               MR. AZUSE:          Where the break-up fee is being

  6        taken from is the same, but the calculation is --

  7        I'll use an example.               If the winning bidder is not

  8        Pangea -- just use this as an example -- and the

  9        winning bidder is only $25,000 above them, the value

 10        for the estate, when you take into consideration the

 11        break-up fee, is higher if they awarded the bid to

 12        Pangea.

 13               So what it may come down to, if you're the

 14        winning bidder and you're $50,000 above Pangea, you

 15        might be asked to increase your offer enough to make

 16        up that difference or Pangea will also be given the

 17        opportunity again, opportunity to go above that if

 18        they so choose.            So that's -- I'm just using that as

 19        an example.       That's maybe not going to happen, but

 20        there will be some discussion at the conclusion of

 21        bidding as to the bidder that provides the highest

 22        value to the estate.


                                     www.trustpoint.one                        800.FOR.DEPO
                                   www.aldersonreporting.com                    (800.367.3376)
Bankruptcy Auction                                                                    11/5/2020
      Case 20-16567   Doc 70-10     Filed 11/16/20 Entered 11/16/20 12:03:46   Desc      Page 5
                                  Exhibit 10 Page 6 of 18

  1               We won't know the answer to that, and we won't

  2        know how it's all going to play out until the end.

  3        So with that said, Saybrook, does that answer your

  4        question?

  5               SAYBROOK:          To an extent.         But didn't the

  6        minimum bid already incorporate the addition of the

  7        break-up fee?

  8               MR. PRICE:          Didn't the minimum bid incorporate

  9        the break-up fee?

 10               MR. AZUSE:          No.

 11               MR. PRICE:          No.

 12               SAYBROOK:          Okay.     So how do you get to the

 13        $4,800,000 minimum bid amount?

 14               MALE SPEAKER:            Is the fee in addition for

 15        Pangea -- if Pangea is the final bidder or only in

 16        addition to the initial stalking horse bid?

 17               MR. AZUSE:          Their break-up fee is calculated

 18        off their initial stalking horse bid.

 19               MALE SPEAKER:            Okay.     So if they're the final

 20        bidder of that, then we wouldn't --

 21               MR. AZUSE:          Correct.

 22               MR. PRICE:          And then, Saybrook, your question


                                     www.trustpoint.one                        800.FOR.DEPO
                                   www.aldersonreporting.com                    (800.367.3376)
Bankruptcy Auction                                                                     11/5/2020
      Case 20-16567   Doc 70-10     Filed 11/16/20 Entered 11/16/20 12:03:46    Desc      Page 6
                                  Exhibit 10 Page 7 of 18

  1        was how did we get to the $4,800,000?

  2               SAYBROOK:          Correct.

  3               MR. AZUSE:          The opening bid is $5,000,000.

  4        I'll announce that.              The opening bid is going to be

  5        $5,000,000.       That is the highest qualifying bid that

  6        we got from Longwood Development.

  7               So when we start the auction here shortly,

  8        we're going to open the auction at $5,000,000, which

  9        is the highest qualifying bid that we received, and

 10        then we're going to take bids above that.                           Per the

 11        bid procedures, it's a minimum of $25,000

 12        increments.       That does not mean it's going to go in

 13        $25,000 increments the whole way, but it's a

 14        minimum.

 15               That's the minimum increment, and we'll take

 16        bids as they come in based on what the bidder is

 17        stating or what I'm asking for.                     And if you're, you

 18        know, not accepting the bids that I'm asking for,

 19        then you just need to tell me what your bid is and

 20        it has to be a minimum of $25,000 above the previous

 21        bid.

 22               Any last-minute questions?                   Kiefer?


                                     www.trustpoint.one                         800.FOR.DEPO
                                   www.aldersonreporting.com                     (800.367.3376)
Bankruptcy Auction                                                                    11/5/2020
      Case 20-16567   Doc 70-10     Filed 11/16/20 Entered 11/16/20 12:03:46   Desc      Page 7
                                  Exhibit 10 Page 8 of 18

  1               MR. PRICE:          No, we're all set.

  2               MR. AZUSE:          We're all set?           All right.       With

  3        that said, we'll get started.

  4               Again, we are here.               It's about -- now about

  5        10:15 a.m.       We're going to start the bidding for BHF

  6        Portfolio C, and as I announced, the current opening

  7        bid is with Longwood, and it's $5,000,000.                          So I

  8        will ask the other qualifying bidders, do I have an

  9        overbid of $5,250,000?                 Do I have --

 10               We have Pangea bidding $5,250,000.                     Do I have

 11        $5,500,000?

 12               I have Ernst.            Ernst Development has bid

 13        $5,500,000.       Do I have $5,750,000?

 14               $5,750,000 from Pangea.                 I have $5,750,000 from

 15        Pangea.      I'm now looking for $6,000,000.

 16        $6,000,000?       I am looking for $6,000,000.

 17               We have $6,000,000 from Ernst Development.

 18        Have $6,000,000 from Ernst Development.                       I am now

 19        looking for $6,250,000.

 20               I have $6,250,000 from Pangea.                   We are at

 21        $6,250,000 from Pangea.                I'm looking for $6,500,000.

 22               I have $6,500,000 from Ernst Development.


                                     www.trustpoint.one                        800.FOR.DEPO
                                   www.aldersonreporting.com                    (800.367.3376)
Bankruptcy Auction                                                                     11/5/2020
      Case 20-16567   Doc 70-10     Filed 11/16/20 Entered 11/16/20 12:03:46    Desc      Page 8
                                  Exhibit 10 Page 9 of 18

  1        $6,500,000 from Ernst Development.                    I am now asking

  2        for $6,750,000.

  3               I have $6,750,000 from Pangea.                   $6,750,000 from

  4        Pangea.      I'm going to slow down for a second.                       I am

  5        going to be asking for $7,000,000.

  6               Kiefer, I just want to make sure everyone on

  7        Zoom is okay and can hear me.                   Thumbs up?          I'll try

  8        to stay where I can be seen.                   I'll try to stay in

  9        that area.

 10               We are asking for $7,000,000.                  Pangea has the

 11        bid at $6,750,000.

 12               SAYBROOK:          $7,250,000.

 13               MR. AZUSE:          I have $7,000,000 from

 14        Portfolio 17.

 15               MR. PRICE:          Saybrook --

 16               MR. AZUSE:          I have $7,000,000 from Portfolio 17

 17        in the room.           I'm now asking for $7,250,000.

 18        $7,250,000?       I have $7,000,000 from --

 19               MR. PRICE:          $7,250,000, Saybrook.

 20               MR. AZUSE:          $7,250,000 from Saybrook/McLaurin

 21        Development.           We have $7,250,000.           I'm now asking

 22        for $7,500,000.            $7,500,000?


                                     www.trustpoint.one                         800.FOR.DEPO
                                   www.aldersonreporting.com                     (800.367.3376)
Bankruptcy Auction                                                                11/5/2020
      Case 20-16567   Doc 70-10 Filed 11/16/20 Entered 11/16/20 12:03:46   Desc      Page 9
                               Exhibit 10 Page 10 of 18

  1               We have $7,500,000 from Ernst Development.                       We

  2        have $7,500,000 from Ernst Development.                   Do I have

  3        $7,750,000?        $7,750,000?

  4               I am at $7,500,000 from Ernst Development.                       I

  5        have $7,500,000 in the room with Ernst Development,

  6        and I'm looking for $7,750,000.                   $7,750,000?

  7        $7,750,000?

  8               Kiefer, $7,750,000 from Saybrook?

  9               SAYBROOK:       Yeah.

 10               MR. AZUSE:       And I have $7,750,000 from

 11        Saybrook/McLaurin Development.                   $7,750,000.    I'm

 12        going to be asking for $8,000,000.                   $8,000,000?

 13               We're at $7,750,000.            We are at $7,750,000 with

 14        Saybrook and looking for $8,000,000.                   Looking for

 15        $8,000,000.

 16               Take a pause for a second.                 We have $7,750,000

 17        from Saybrook/McLaurin Development, and I am looking

 18        for $8,000,000.

 19               $8,000,000 from Ernst Development.                 I have

 20        $8,000,000 from Ernst Development.                   Now looking for

 21        $8,250,000.        $8,250,000?

 22               I have $8,000,000 in the room from Ernst


                                  www.trustpoint.one                       800.FOR.DEPO
                                www.aldersonreporting.com                   (800.367.3376)
Bankruptcy Auction                                                                11/5/2020
      Case 20-16567   Doc 70-10 Filed 11/16/20 Entered 11/16/20 12:03:46   Desc     Page 10
                               Exhibit 10 Page 11 of 18

  1        Development.        I am now looking for $8,250,000.

  2               SAYBROOK:       $8,250,000.

  3               MR. PRICE:       Jeff?      Saybrook, $8,250,000.

  4               MR. AZUSE:       $8,250,000 from Saybrook.               I have

  5        $8,250,000 from Saybrook.              Now looking for

  6        $8,500,000.        $8,500,000?

  7               I am at $8,250,000.            $8,250,000 with Saybrook,

  8        right, and I am looking for $8,500,000.                   $8,500,000?

  9        I am looking for $8,500,000.

 10               I have $8,500,000 from Ernst Development.                       I

 11        have $8,500,000.          Now looking for $8,750,000.

 12        $8,750,000?

 13               I have $8,500,000 here in the room, looking for

 14        $8,750,000.        We have $8,500,000 in the room, looking

 15        for --

 16               SAYBROOK:       $8,750,000.        $8,750,000.

 17               MR. PRICE:       $8,750,000, Saybrook.

 18               MR. AZUSE:       $8,750,000 from Saybrook.               I have

 19        $8,750,000.        Looking for $9,000,000.

 20               I have $8,750,000.           $8,750,000 from Saybrook.

 21        I am looking for $9,000,000.

 22               All right.       I'm asking for $9,000,000.               We're


                                  www.trustpoint.one                       800.FOR.DEPO
                                www.aldersonreporting.com                   (800.367.3376)
Bankruptcy Auction                                                                11/5/2020
      Case 20-16567   Doc 70-10 Filed 11/16/20 Entered 11/16/20 12:03:46   Desc     Page 11
                               Exhibit 10 Page 12 of 18

  1        at $8,750,000 from Saybrook, looking for $9,000,000.

  2        $8,750,000, looking for $9,000,000.

  3               $8,750,000 is the current bid with Saybrook.

  4        We are looking for $9,000,000, asking for

  5        $9,000,000.        Asking for $9,000,000.           We're at

  6        $8,750,000.        $8,750,000.

  7               I will take a minute.             I'm going to get a quick

  8        drink real quick.          We're at $8,750,000 with

  9        Saybrook, looking for $9,000,000.

 10               (Pause.)

 11               MR. AZUSE:       We, again, are at $8,750,000.

 12        $8,750,000 with Saybrook, and we're looking for

 13        $9,000,000.        We'll pause for a second.

 14               (Pause.)

 15               MR. AZUSE:       We are at $8,750,000, and I am

 16        going to ask for $8,850,000.                We're at $8,750,000.

 17        I'm going to ask for $8,850,000.                 $8,850,000?

 18               We're at $8,750,000.            We'll pause on the call

 19        to check in.        We're at $8,750,000 from Saybrook, and

 20        we're going to be asking for $8,850,000.

 21               (Pause.)

 22               MR. AZUSE:       I'll wait one more minute for those


                                  www.trustpoint.one                       800.FOR.DEPO
                                www.aldersonreporting.com                   (800.367.3376)
Bankruptcy Auction                                                                11/5/2020
      Case 20-16567   Doc 70-10 Filed 11/16/20 Entered 11/16/20 12:03:46   Desc     Page 12
                               Exhibit 10 Page 13 of 18

  1        that can hear me.          Is that all right?           We'll give

  2        one more minute, and then we'll get back on.                      We're

  3        at $8,750,000 with Saybrook/McLaurin Development.

  4               (Pause.)

  5               MR. AZUSE:       All right.        We are at -- again,

  6        we're at $8,750,000.            Lowering the increment to

  7        $8,850,000, asking for $8,850,000.

  8               $8,750,000 with Saybrook, and I'm asking for

  9        $8,850,000.        $8,850,000?        $8,850,000?

 10               $8,750,000 with Saybrook.                 $8,850,000?

 11        $8,850,000?

 12               All right.       We'll try to do this a little

 13        slower.      How about $8,800,000?               $8,800,000?

 14        $8,800,000?

 15               We are at $8,750,000.             $8,750,000.      And I will

 16        take $8,800,000.          $8,800,000?

 17               We're at $8,750,000 with Saybrook.                 $8,750,000,

 18        asking for $8,800,000.             $8,800,000?        Do I have

 19        $8,800,000?

 20               $8,750,000 with Saybrook.                 I am looking for

 21        $8,800,000.        $8,800,000?

 22               I'll go to the minimum, $8,775,000.                 $8,775,000


                                  www.trustpoint.one                       800.FOR.DEPO
                                www.aldersonreporting.com                   (800.367.3376)
Bankruptcy Auction                                                                 11/5/2020
      Case 20-16567    Doc 70-10 Filed 11/16/20 Entered 11/16/20 12:03:46   Desc     Page 13
                                Exhibit 10 Page 14 of 18

  1        is the minimum bid increment.                 We are at $8,750,000,

  2        and I am asking for $8,775,000.                   $8,775,000 is the

  3        ask.       That's the lowest increment per the bid

  4        procedures.

  5               I am at $8,750,000 with Saybrook.                 The backup

  6        to the high of $8,750,000 was Ernst at $8,500,000.

  7        I am at $8,750,000.            Now I'm asking for $8,775,000.

  8        $8,775,000?         $8,775,000?

  9               I'm going to pause.             If we don't have anyone

 10        who can bid $8,775,000, I'm going to pause and talk

 11        with the groups, interested parties in this case,

 12        and we'll come back.

 13               But I'm going to do one more shot.                  $8,775,000?

 14        We're at $8,750,000 with Saybrook, and we're looking

 15        for $8,775,000.          $8,775,000?         $8,775,000, anyone in

 16        the room?

 17               (No response.)

 18               MR. AZUSE:        All right.        We're going to pause

 19        for a second.

 20               (Pause.)

 21               MR. AZUSE:        All right.        Thanks, everybody.

 22               We, again, are at $8,750,000 with Saybrook.


                                   www.trustpoint.one                       800.FOR.DEPO
                                 www.aldersonreporting.com                   (800.367.3376)
Bankruptcy Auction                                                                11/5/2020
      Case 20-16567   Doc 70-10 Filed 11/16/20 Entered 11/16/20 12:03:46   Desc     Page 14
                               Exhibit 10 Page 15 of 18

  1        $8,750,000.        And I'm going to give it one more shot

  2        for $8,775,000.         $8,775,000?         $8,775,000?

  3               Going once, going twice, and I'm not going to

  4        say who won because it's not official with the

  5        bankruptcy and everything going on.                 But $8,750,000

  6        is the high bid at the auction with Saybrook/

  7        McLaurin Development, and we're going to end the

  8        bidding.

  9               And thanks, everybody.             Ernst Development is

 10        the backup bidder.           Their last bid was $8,500,000,

 11        and then Saybrook bid $8,750,000, and we've been

 12        asking for $8,775,000 and have not been able to get

 13        that.      So we are going to end the bidding.

 14               Thanks, everybody, for coming.               Thank you for

 15        all your time and consideration, and that will

 16        conclude the bidding for BHF Portfolio C.

 17               It is about 10 -- almost 10:30 a.m.,

 18        November 5th.        Thank you.

 19               (Whereupon, at 10:27 a.m. CST, the auction was

 20        concluded.)

 21

 22



                                  www.trustpoint.one                       800.FOR.DEPO
                                www.aldersonreporting.com                   (800.367.3376)
Case 20-16567   Doc 70-10 Filed 11/16/20 Entered 11/16/20 12:03:46   Desc
                         Exhibit 10 Page 16 of 18
Bankruptcy Auction                                                                                             11/5/2020
      Case 20-16567            Doc 70-10 Filed 11/16/20 Entered 11/16/20 12:03:46                       Desc      Page 1
                                        Exhibit 10 Page 17 of 18
   WORD INDEX               10:07 1:13 2:3         bid 3:20 4:11 5:6,       DIVISION 1:3            ILLINOIS 1:2, 22
                            10:15 7:5              8, 13, 16, 18 6:3, 4,    doing 2:16              immediate 3:10
 <$>                        10:27 14:19            5, 9, 11, 19, 21 7:7,    drink 11:8              impact 2:18
 $25,000 4:9 6:11,          10:30 14:17            12 8:11 11:3 13:1,                               incorporate 5:6, 8
 13, 20                     11 1:10                3, 10 14:6, 10, 11       <E>                     increase 4:15
 $4,800,000 5:13            151 1:21               bidder 3:1, 3, 4, 9      East 1:20, 21           increment 6:15
  6:1                       17 8:14, 16             4:7, 9, 14, 21 5:15,    EASTERN 1:3              12:6 13:1, 3
 $5,000,000 6:3, 5, 8                              20 6:16 14:10            ERNST 1:6 7:12,         increments 6:12, 13
  7:7                       <2>                    bidders 2:7, 8, 9        17, 18, 22 8:1 9:1,     initial 5:16, 18
 $5,250,000 7:9, 10         20-16567 1:7            7:8                     2, 4, 5, 19, 20, 22     interest 3:7
 $5,500,000 7:11, 13        2020 1:12              bidding 2:11, 13,         10:10 13:6 14:9        interested 13:11
 $5,750,000 7:13, 14                               16 3:8, 11 4:21          Estate 2:6, 19
 $50,000 4:14               <5>                     7:5, 10 14:8, 13, 16     4:10, 22               <J>
 $6,000,000 7:15, 16,       5 1:12                 bids 6:10, 16, 18        everybody 13:21         Jeff 2:6 10:3
 17, 18                     5th 2:3 14:18          break-up 3:6, 20          14:9, 14
 $6,250,000 7:19, 20,                               4:3, 5, 11 5:7, 9, 17   example 4:7, 8, 19      <K>
 21                         <6>                                             Exhibit 2:21            Kiefer 2:18 3:12
 $6,500,000 7:21, 22        60601 1:22             <C>                      extent 5:5              6:22 8:6 9:8
  8:1                                              calculated 5:17                                  know 2:17 5:1, 2
 $6,750,000 8:2, 3,         <A>                    calculation 4:6          <F>                     6:18
 11                         a.m 1:13 2:3 7:5       call 11:18               fee 3:6, 21 4:3, 5,
 $7,000,000 8:5, 10,         14:17, 19             Case 1:7 3:7             11 5:7, 9, 14, 17       <L>
 13, 16, 18                 AB 1:20                 13:11                   final 5:15, 19          last-minute 6:22
 $7,250,000 8:12, 17,       able 14:12             changes 2:17             five 2:7                letter 2:21
 18, 19, 20, 21             accepting 6:18         CHAPTER 1:10                                     Level 1:20
 $7,500,000 8:22            addition 5:6, 14, 16   check 3:12 11:19         <G>                     little 12:12
  9:1, 2, 4, 5              amount 5:13            CHICAGO 1:6, 19,         generally 3:21          LLC 1:6
 $7,750,000 9:3, 6, 7,      announce 6:4           22 2:4                   give 3:15 12:1          Longwood 6:6 7:7
 8, 10, 11, 13, 16          announced 7:6          choose 4:18               14:1                   looking 7:15, 16,
 $8,000,000 9:12, 14,       announcement 2:20      clarification 2:22       given 4:16              19, 21 9:6, 14, 17,
 15, 18, 19, 20, 22         answer 5:1, 3           3:4                     go 3:16 4:17 6:12       20 10:1, 5, 8, 9, 11,
 $8,250,000 9:21            approved 2:9           come 3:2 4:13             12:22                  13, 14, 19, 21 11:1,
  10:1, 2, 3, 4, 5, 7       area 8:9                6:16 13:12              going 2:3, 15 3:2       2, 4, 9, 12 12:20
 $8,500,000 10:6, 8,        asked 4:15             coming 14:14              4:19 5:2 6:4, 8, 10,    13:14
 9, 10, 11, 13, 14          asking 6:17, 18        conclude 14:16           12 7:5 8:4, 5 9:12      Lowering 12:6
  13:6 14:10                 8:1, 5, 10, 17, 21    concluded 14:20           11:7, 16, 17, 20       lowest 13:3
 $8,750,000 10:11,           9:12 10:22 11:4, 5,   conclusion 3:8, 11        13:9, 10, 13, 18
 12, 14, 16, 17, 18, 19,    20 12:7, 8, 18 13:2,    4:20                     14:1, 3, 5, 7, 13      <M>
 20 11:1, 2, 3, 6, 8,       7 14:12                consideration 3:5        good 3:16               MALE 5:14, 19
 11, 12, 15, 16, 18, 19     AUCTION 1:10            4:10 14:15              Grand 1:20              McLaurin 2:10
  12:3, 6, 8, 10, 15, 17,    2:5, 20, 22 6:7, 8    considered 3:6           GROUP 1:6 2:11,          14:7
 20 13:1, 5, 6, 7, 14,       14:6, 19              Correct 5:21 6:2         12                      mean 6:12
 22 14:1, 5, 11             auctions 3:22          COURT 1:1                groups 2:10, 15, 16     Meeting 1:14 2:19
 $8,775,000 12:22           awarded 4:11           CST 1:13 14:19            13:11                  minimum 5:6, 8,
  13:2, 7, 8, 10, 13, 15    AZUSE 2:2, 6           current 7:6 11:3         guys 3:15               13 6:11, 14, 15, 20
  14:2, 12                   3:14 4:5 5:10, 17,                                                      12:22 13:1
 $8,800,000 12:13,          21 6:3 7:2 8:13,       <D>                      <H>                     minute 11:7, 22
 14, 16, 18, 19, 21         16, 20 9:10 10:4,      deducted 3:22            happen 4:19              12:2
 $8,850,000 11:16,          18 11:11, 15, 22       determination 3:9        hear 8:7 12:1           monitoring 2:19
 17, 20 12:7, 9, 10,         12:5 13:18, 21        determined 3:1           high 13:6 14:6
 11                                                Development 6:6          higher 4:11             <N>
 $9,000,000 10:19,          <B>                     7:12, 17, 18, 22 8:1,   highest 4:21 6:5, 9     need 6:19
 21, 22 11:1, 2, 4, 5,      back 12:2 13:12        21 9:1, 2, 4, 5, 11,     Hilco 2:6, 18           needs 3:6
 9, 13                      backup 3:3 13:5        17, 19, 20 10:1, 10      horse 3:5, 20 5:16,     NORTHERN 1:2
                            14:10                   12:3 14:7, 9            18                      November 1:12
 <0>                        Ballroom 1:20          difference 4:16          HOUSING 1:6             2:3 14:18
 01 1:1                     BANKRUPTCY             different 4:1, 4         Hyatt 1:19 2:4
                            1:1, 10 14:5           discussion 4:20          Hybrid 1:14             <O>
 <1>                        based 6:16             discussions 3:11                                 obviously 3:2
 10 14:17                   BHF 1:6 2:4 7:5        DISTRICT 1:2             <I>                     offer 4:15
                            14:16


                                                www.trustpoint.one                                      800.FOR.DEPO
                                              www.aldersonreporting.com                                  (800.367.3376)
Bankruptcy Auction                                                                       11/5/2020
      Case 20-16567          Doc 70-10 Filed 11/16/20 Entered 11/16/20 12:03:46   Desc      Page 2
                                      Exhibit 10 Page 18 of 18
 official 14:4            5:3, 5, 12, 22 6:2      <W>
 Okay 5:12, 19 8:7        8:12, 15, 19 9:8, 9,    Wacker 1:21
 once 14:3               14 10:2, 3, 4, 5, 7,     wait 11:22
 open 6:8                16, 17, 18, 20 11:1,     want 8:6
 opening 6:3, 4 7:6      3, 9, 12, 19 12:8, 10,   way 2:17 6:13
 opportunity 4:17        17, 20 13:5, 14, 22      we're 6:8, 10 7:1,
 overbid 7:9              14:6, 11                2, 5 9:13 10:22
                                                   11:5, 8, 12, 16, 18,
 <P>                     Saybrook/McLaurin        19, 20 12:2, 6, 17
 Pangea 3:5 4:8,          8:20 9:11, 17 12:3       13:14, 18 14:7
 12, 14, 16 5:15         saying 3:20              we've 14:11
  7:10, 14, 15, 20, 21   second 8:4 9:16          winning 3:1, 2, 9
  8:3, 4, 10              11:13 13:19              4:7, 9, 14
 parties 3:7 13:11       seen 8:8                 won 14:4
 pause 9:16 11:10,       set 7:1, 2
 13, 14, 18, 21 12:4     shortly 6:7              <Y>
  13:9, 10, 18, 20       shot 13:13 14:1          Yeah 9:9
 play 5:2                slow 8:4                 yesterday 2:21
 PORTFOLIO 1:9           slower 12:13
  2:5 7:6 8:14, 16       SPEAKER 5:14, 19         <Z>
  14:16                  stalking 3:5, 20         Zoom 1:14 2:8, 11,
 potential 3:3            5:16, 18                12, 14, 19 3:15 8:7
 previous 3:21 6:20      start 6:7 7:5
 PRICE 3:18 4:2          started 7:3
  5:8, 11, 22 7:1        STATES 1:1
  8:15, 19 10:3, 17      stating 6:17
 procedures 6:11         stay 8:8
  13:4                   sure 3:14 8:6
 proceeds 3:22 4:4
 PROPERTIES 1:9          <T>
 provides 4:21           take 4:10 6:10, 15
                          9:16 11:7 12:16
 <Q>                     taken 4:3, 6
 qualified 2:7, 9        takes 3:4
 qualifying 6:5, 9       talk 13:10
 7:8                     team 2:14
 question 3:13, 17       tell 6:19
 4:2 5:4, 22             Thank 14:14, 18
 questions 6:22          Thanks 13:21
 quick 11:7, 8            14:9, 14
                         things 2:3
 <R>                     think 2:2
 Real 2:6, 18 11:8       Thumbs 8:7
 received 2:20 6:9       thumbs-up 3:15
 Regency 1:19 2:4        Thursday 1:12
 regroup 3:8             time 14:15
 representatives         told 2:15
  2:13                   Tower 1:20
 response 13:17          try 8:7, 8 12:12
 rest 2:15               twice 14:3
 right 2:2 7:2
  10:8, 22 12:1, 5, 12   <U>
  13:18, 21              understand 3:19
 room 2:7, 13, 17        UNITED 1:1
  8:17 9:5, 22 10:13,    use 4:7, 8
 14 13:16                usually 4:3

 <S>                     <V>
 sale 2:9 3:7 4:4        value 4:9, 22
 Saybrook 2:10
  3:13, 17, 19 4:2


                                               www.trustpoint.one                 800.FOR.DEPO
                                             www.aldersonreporting.com             (800.367.3376)
